DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/30/2021.
Status of claims in the instant application:
Claims 1, 4-8, 11-15 and 18-20 are pending.
Claims 2-3, 9-10 and 16-17 have been canceled.
Claims 1, 5, 8, 12, 15 and 18 have been amended.
No new claim has been added.
Response to Arguments
Applicant’s arguments, see page [13] of the remarks filed on 12/30/2021 with respect to “Objection to Claims”, have been fully considered in view of the amended claims, and they are persuasive. Therefore, the “Claim Objections” have been withdrawn.
Applicant’s arguments, see page [13] of the remarks filed on 12/30/2021 with respect to “Rejection of Claims under 35 USC 103”, have been fully considered in view of the amended claims, and they are persuasive. Therefore, the “Claim Rejections” have been withdrawn.
Applicant’s submission of updated drawings and specification, filed on 12/30/2021, have been accepted.
Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 are allowed, but they renumbered as claims 1-14.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 12/30/2021 in response to office action mailed on 10/06/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
US-PAT 8919643 B2, Ashfield: Ashfield discloses a method and apparatus for using at least a portion of a one-time password as a dynamic card verification value (CVV) are disclosed. A credit/debit card is able to generate a dynamic card verification value (CVV). Such a card may also include an indication that the dynamic CVV is to be used as a security code for purchasing or other transactions. A card-based financial transaction can be authorized in accordance with the use of a dynamic CVV by receiving a transaction authorization request for a specific credit/debit card, wherein the transaction authorization request includes a dynamic CVV. The dynamic CVV can be compared to at least a portion of a one-time password generated for the specific credit/debit card, and a transaction authorization can be sent to the merchant or vendor when the dynamic CVV matches all or a portion of the one-time password.
The example embodiments of the invention, a credit/debit card is able to generate a dynamic card verification value (CVV). In some embodiments, the credit card has a body the size and shape of a standard credit/debit card, and a one-time password generator disposed within the body to generate the dynamic CVV. In some embodiments, a display disposed within the body displays the dynamic CVV. Such a card may also include an indication that the dynamic CVV is to be used as a security code for purchasing or other transactions.
US-PAT 9230254 B1, Sharifi Mehr: Sharifi Mehr discloses a credit card reader attached to a mobile device to process credit card transactions at the point of sale. A user of the credit card reader slides an authenticator card through the credit card reader to activate the credit card reader. Accordingly, the credit card reader may compare data stored in the authenticator card to an expected value for the data to determine whether the user is authorized to utilize the credit card reader. If there is a match, the credit card reader displays a unique password, known to the user, which the user can use to verify that the credit card reader is authentic. Further, if there is a match, the credit card reader may allow the user to process credit card transactions through the credit card reader.
US-PGPUB 20190377863 A1, ZHAO et al.: ZHAO discloses a password input method that includes calling a user space in an internal memory to obtain a password input request and to send the password input request to a security chip connected with the internal memory; calling the user space to receive random keyboard data generated by the security chip according to the password input request, and displaying a randomly arranged keyboard according to the random keyboard data; and calling a kernel space in the internal memory to obtain password coordinate data input through the keyboard and to send the password coordinate data to the security chip, so that the security chip generates a password plaintext of user input according to the password coordinate data and the random keyboard data.
	US-PGPUB 20140330726 A1, Ball et al.: Ball discloses a smartcard that enables a one-time pin code offline security authentication with a card reader. This is achieved by generating a one-time pin code when the user inputs their pin code. The 
	This invention relates to security authentication devices. In particular, the invention relates to smartcards, smart credit cards and a method for enabling offline security authentication with a card reader, and to a microprocessor program product for a smartcard.
	US-PGPUB 20210209582 A1, PALIWAL et al.: PALIWAL’s disclosure focuses on performing banking operation at kiosk unit (an ATM) without the use of conventional physical smart cards. A special type of card called a Virtual Smart Card (V.S.C) is deployed by the bank authority which is portable on any smart device which a user possesses and this V.S.C is such that it can be only accessed in the presence of an interface provided by the bank authority. We later depict as of how a V.S.C can emulate normal physical smart cards for performing banking operation and also as of how this V.S.C can be used for making payment to merchants or on the websites when user desires. A special type of V.S.C and interface called merchant V.S.C and S-interface is provided to merchants by the bank authority such that it can be deployed easily on multiple devices such that multiple agents working under a merchant can use it for collecting payment. The payment is done by user by just scanning the QR code on the special interface which a merchant possesses and confirming the transaction amount. Moreover when user desires to make payment on the website the user need not enter card credentials; here transaction is processed in such a manner that user credentials are never exposed. The V.S.C is deployed such that the user can update the 
Present Invention relates to a method of performing banking and payment related transaction and operation at the kiosk unit, merchant device and web server interface with the help of a virtual smart card, an interface and an electronic device.
US-PGPUB 20120325905 A1, Kim: Kim discloses a card (e.g., identification, debit card, credit card, smart card, etc.) having a dynamic information display panel integrated therein. The display panel is typically activated when user uses the card. This can occur when the card is swiped, and/or is powered up via an integrated energy panel (e.g., by an external light source). Alternatively, the card can be powered by RFID coupling, smart IC contact, battery, etc. Upon powering up, displayed information is used to: identify the user; and/or show private information to user only. Along these lines, displayed information can remain in card memory and/or on the display until next transaction, or it can be deleted after a programmed duration.
US-PAT 9418326 B1, Narayanaswami: Narayanaswami discloses a method for validating a quick response code includes steps or acts of: receiving a captured enhanced quick response code that included a static component and a dynamic component; validating the quick response code in the static component using the auxiliary data in the dynamic component; and returning a token when the quick response code is validated.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 8 and 15; specifically they do not double encrypt the stored user credentials, wherein double encrypting the stored user credentials further comprises the use of two different encryption algorithms; generate a colorized display mapping for the encrypted user credentials via a nano-display, wherein the nano-display comprises an array of fields indicating the encrypted user credentials, wherein the array of fields maps to encrypted user credentials and values indicating the one or more encryption algorithms used to encrypt the user credentials, and wherein the values indicating the one or more encryption algorithms used to encrypt the user credentials are randomly positioned in a different field on the array of fields for each successive encryption; establish a timeout value, wherein the timeout value comprises an amount of time for which the encrypted user credentials are displayed via the nano-display; at the end of the timeout value, trigger a repetition of the double encryption; and generate and display an updated colorized display mapping via the nano-display.”
Therefore, the independent claim are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434